Title: To George Washington from Brigadier General John Glover, 24 July 1779
From: Glover, John
To: Washington, George


        
          Sir
          Ridgfield [Conn.] 24 July 1779
        
        After much Labour & pains I have Completed The Arrangements, of the four Regits in my Brigade, which are annexed, and Signd, by

all the field Officers now on the Ground, agreeable to your Excellncys Letter of the 29 May; and are Sent on to the Board of Genl Officers appointed to Sett at Major Genl Heaths Quarters.
        I am Desired (by Col. Harrison in his Letter of yesterday) to transmit to your Excellency, the time Col. Vose was appointed to the Command of a Regit, the 21 Feby 1777, with Several others hereafter mentiond—Col. Vose Succeeded to the Command of the Late Col. patterson Regit but Claims Rank from the first of Jany—Col. Bigelow obtaind his appointment on the Resignation of, Learned, the 8th Feby 1777. Lt Col. Colman Resignd on or about the 6th of March 1779—Major Balls promotion took place the 9th Sepr 1778.
        Inclosed is Major Bradishs Letter to Col. Bigelow requesting a Discharg; I am Verey Sorry the averris of the Country, is the means of Driveing Good office⟨r⟩s out of the Service at a time when they are So much Wanted; Major Bradish has Served with me in My Brigde two years, During which, he has ever, Dischargd his duty as a faithfull Good Officer; its with regret I part with him.
        Major Cogswell, the bearer of this is a Gentleman who I have Served with Since Sept. 1776 in which Time he has ever been Verey Attentive & has don an uncomon Share of Duty in Camp Compard with many other officers, he thinks himself not onely Neglected, but Injured, in his Rank; their being three field officers on the Ground, To the Regiment which he belongs; I have indulged him with a few days, that he may have an Oppertunity to Waite on, & Say his Griveencies, befor your Excellency. I have the Honor to be your Excellencys Most Obdt Hble Sert
        
          John Glover B. General
        
      